Mr. Justice Dibell delivered the opinion of the court. 2. Appeal and ebbob, § 472*—necessity of preserving objection to questions asked of witness by court. Though section 81 of the Practice Act, as amended in 1911, J & A. ¶ 8618, does away with the necessity for preserving an exception, it is still the law that counsel considering themselves injured by question asked of a witness by the court must object thereto and give the trial judge an opportunity to withdraw the objectionable question. Whitney, J., took no part in this decision.